Citation Nr: 1738195	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1. Entitlement to service connection for a left knee disability.

2. Entitlement to an effective date prior to July 17, 2001 for service connection for right lung benign granuloma.

3. Entitlement to an effective date for service connection prior to January 7, 2002 for loss of smell.

4. Entitlement to an effective date for service connection prior to January 7, 2002 for loss of taste.

5. Entitlement to an effective date for service connection prior to January 7, 2002 for papilloma of the eyelids.

6. Entitlement to an effective date for service connection prior to August 8, 2003 for lumbago with degenerative disc disease of the lumbar spine.

7. Entitlement to service connection for tension headaches.

8. Entitlement to service connection for bilateral carpal tunnel syndrome, to include a left elbow disability.

9. Entitlement to a rating in excess of 10 percent for chronic left ankle instability.

10. Entitlement to a rating in excess of 60 percent for right lung benign granuloma.

11. Entitlement to an effective date prior to January 7, 2002 for the grant of a 50 percent rating for chronic ethmoid sinusitis.

12. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to November 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2007, May 2008, May 2013, October 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in January 2017; the hearing transcript has been associated with the file and has been reviewed.  

With respect to the claims for an earlier effective date for service connection for loss of smell, loss of taste, papillomas of the eyelids, and lumbago with degenerative disc disease of the lumbar spine, the Board notes that the RO framed the issue as whether there was clear and unmistakable error in the assignment of the effective date.  However, the Veteran timely appealed the initial effective date assigned in the September 2015 rating decision granting service connection for loss of smell, loss of taste, and papillomas of the eyelids, filing a notice of disagreement in March 2016 and a substantive appeal in September 2016.  Similarly, the Veteran timely appealed the effective date assigned in the October 2014 rating decision granting service connection for lumbago with degenerative disc disease of the lumbar spine, filing a notice of disagreement in November 2014 and a substantive appeal in September 2016.  In a September 2016 rating decision the RO granted earlier effective dates for service connection for the three disabilities, phrasing the issue as a question of whether there was clear an unmistakable error.  However, the Board finds that the question before it is not one of clear and unmistakable error as there is a valid appeal of the effective dates assigned at the time service connection was granted.  The Board has thus recharacterized the issues above.

Similarly, although the RO phrased the issue on appeal with respect to the claim for chronic ethmoid sinusitis as whether there was clear an unmistakable error as to the effective date of compensation, the Veteran's March 2016 notice of disagreement reflects that the Veteran's appeal was of the effective date of the 50 percent rating assigned in the September 2015 rating decision.  The Veteran has not filed a claim for CUE and the RO did not actually discuss whether there was CUE in any prior, final decision.  The Board has thus recharacterized the issue above.

At his January 2017 Board hearing the Veteran contended he also had pending appeals on the issues of an earlier effective date for service connection for tinnitus and hearing loss.  The record reflects that the RO granted service connection for tinnitus and hearing loss in a May 2008 decision.  Although the Veteran filed a notice of disagreement in June 2008 with another issue adjudicated in the May 2008 rating decision, the record does not reflect he filed a timely notice of disagreement with respect to the effective dates assigned for service connection for hearing loss and tinnitus.  Therefore, those issues are not before the Board.

Also at his January 2017 Board hearing the Veteran indicated he should be service-connected for sleep apnea.  Effective March 24, 2015, when a claimant indicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a). 79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. § 3.155 (a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155 (a).  In light of the foregoing, the Veteran's statement regarding service connection for sleep apnea is referred to the AOJ for clarification and any appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The Board acknowledges that in October 2005 the Board remanded the Veteran's appeal in the issues of entitlement to increased ratings for deflection of the nasal septum/chronic ethmoid sinusitis, right ankle, and left foot plantar warts and service connection for right ulnar nerve injury.  A supplemental statement of the case was issued in April 2011, but the issues have not yet been recertified to the Board.  Further, in December 2005 the Veteran perfected his appeal in the issue of entitlement to an earlier effective date for left foot plantar warts, but the issue has not yet been certified to the Board.  Thus, as the file indicates the AOJ is still taking action on these issues, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for tension headaches and bilateral carpal tunnel syndrome, to include a left elbow disability; entitlement to an increased rating for left ankle instability and right lung benign granuloma; and entitlement to an effective date prior to January 7, 2002 for the grant of a 50 percent rating for chronic ethmoid sinusitis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left knee disability was caused by service.

2. The Veteran's original claim for service connection for tuberculosis was denied by the Board as not being well-grounded in January 2000.  In July 2001 the Veteran requested reconsideration of the claim.

3. The Veteran filed his original claim for service connection for tuberculosis on January 28, 1997.

4. The Board's January 2000 denial of the Veteran's claim for a higher initial rating for deflection of the nasal septum is final.

5. The Veteran's claim for an increased rating for deflection of the nasal septum was filed on August 22, 2000.

6. The Veteran filed his original claim for service connection for papilloma of the eyelids on January 7, 2002.

7. The Veteran filed his original claim for service connection for a back disability on August 8, 2003.



CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2. The criteria for an effective date of January 28, 1997, but no earlier, for service connection for right lung benign granuloma have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016). 

3. The criteria for an effective date of August 22, 2000, but no earlier, for service connection for loss of taste have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016). 

4. The criteria for an effective date of August 22, 2000, but no earlier, for service connection for loss of smell have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016). 

5. The criteria for an effective date prior to January 7, 2002 for service connection for papilloma of the eyelids have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016). 

6. The criteria for an effective date prior to August 8, 2003 for service connection for lumbago with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his left knee should be service-connected, either as directly related to service or secondary to his service-connected left ankle disability.

At his Board hearing the Veteran testified that he injured his knee in service exercising.  He specifically reported having patella chondromalacia after running a marathon.  He also noted he went through parachute training, which involved impact on the knee when landing.  He reported his knees have hurt since service.  He also stated that post-service he has injured his left knee when falling due to his service-connected left ankle disability.

Service treatment records include a May 1986 record reflecting that the Veteran complained of pain and swelling in his left knee after running a marathon.  He reported a history of similar knee problems.  He was assessed with left knee strain and underwent one physical therapy session but did not return for additional physical therapy.  On his October 1986 report of medical history the Veteran denied any medical issues.  On examination in October 1986 and in May 1988 his lower extremities were noted to be normal.

A post-service October 1995 private treatment record indicates that the Veteran reported he first hurt his knee playing football in junior high.  He reported currently having trouble with his knee during extended hikes and running.

In June 2011 the Veteran underwent a private medical examination.  The private doctor indicated that he reviewed the Veteran's medical records, testimony, statements, and service personnel records.  The doctor noted the Veteran's 1986 physical therapy consultation in service reflecting knee injury.  The private doctor opined that it is at least as likely as not that the Veteran's current left knee problems, including arthritis, are due to his experiences and trauma in service.  The doctor noted that the Veteran had parachute jumps in service, which likely contributed to knee degeneration and arthritis as parachute jumps are a well-known, frequent cause of knee injuries.  He further noted the Veteran's report of left knee problems since service and stated that the Veteran's records do not support another more plausible etiology for his current left knee pathology other than his service activities.  The doctor stated that the Veteran's left knee arthritis is out of proportion with his age without antecedent trauma, and that that antecedent trauma was his physical activities in service, including parachuting.

In February 2013 the Veteran underwent a VA left knee examination.  He reported intermittent left knee pain since service.  He specifically reported spraining his left knee jumping off of a platform in 1982 and having left knee pain following a marathon run in 1986. 

In January 2014 a VA doctor reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's current left knee disability was incurred in or caused by service.  The doctor acknowledged the May 1986 service treatment record indicating a left knee injury while running a marathon.  The doctor also noted that the Veteran's October 1986 annual service medical examination did not indicate a knee condition nor did the Veteran report one at that time.  He further noted the Veteran had two medical exams post-service that included a review of symptoms, one done in 1993 prior to his septoplasty surgery, and one done in 1995 by his private internist, neither of which noted a left knee condition.  The VA doctor thus concluded that the Veteran's May 1986 left knee injury in service resolved.

In September 2015 the Veteran underwent a VA examination of his left knee.  The VA examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by service as there are no specific recurrent documentations during the service of a left knee disability.

The Board finds the September 2015 VA examiner's opinion has little probative weight as the examiner did not discuss the May 1986 left knee injury documented in the Veteran's service treatment records nor whether the Veteran's activities in service, including parachute jumps, could have later resulted in his current left knee disability.  

The Board has considered the January 2014 VA opinion, which also does not discuss whether the Veteran's current left knee disability could be related to his in-service activities even if his May 1986 left knee injury resolved in service.  The Board has also considered the June 2011 private medical opinion, and finds that the medical opinion evidence is at least in equipoise.  Therefore, the Veteran should be afforded the benefit of the doubt and service connection granted for his left knee disability.

Effective Date for Service Connection

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1) (West 2014).  Otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §  3.1(p) (2016).  Although the regulations have since been amended to provide for standardized claims forms, this was after the time period in question for this case.  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a) (2016).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit. Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Entitlement to an effective date prior to July 17, 2001 for service connection for right lung benign granuloma.

The RO first denied service connection for tuberculosis in August 1997.  The Veteran appealed that denial, and the Board also denied service connection in January 2000.  The Veteran did not appeal the Board decision to the United States Court of Appeals for Veterans Claims (CAVC), and it became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

However, as the Board's denial was based on a finding that the claim was not well-grounded, consideration of Section 7 of the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  Section 7 of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), provides that, if a claim that was denied as not well-grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  Section 7 requires that a request be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.

Here, in a letter to his congressman that was forward to the VA on July 17, 2001, the Veteran again argued that he was diagnosed with tuberculosis in service and the condition should be service-connected.  Thus, the Veteran requested reconsideration of the claim within two years of enactment of the VCAA.

Therefore, the Veteran's original claim for service connection was still pending and was not finally adjudicated until the benefit sought was granted by the Board in an October 2005 decision.  Thus, the proper effective date for the grant of service connection is the day following his separation from service if his claim was received within a year of his separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is the later.

The Veteran contends that he filed for disability compensation benefits within a year of his separation from service, but argues that the paperwork was lost by the VA.

At his January 2017 Board hearing the Veteran testified that in January or February of 1991 he met with a counselor at a VA regional office.  The Veteran testified he believed the counselor initiated the process of filing claims for service connection.  The Veteran noted he submitted medical evidence throughout that time to the VA.  He stated that he believed the VA was processing his claim until he checked in 1997 and was told that he had no pending claims.

A review of the Veteran's claims file reveals that the first Application for Compensation or Pension, VA Form 21-526, of record in the Veteran's claims file was received by the VA on January 28, 1997.  On the form the Veteran indicated that he had previously filed a claim for educational assistance with the VA, but in the same section did not indicate having previously filed a disability compensation claim.  He did, in a "remarks" section of the application, indicate the following: "request consideration for retroactive payment due to receiving wrong info from USAF while in service."  In a letter accompanying his application he stated that at the time he separated from service he was told he could apply for disability benefits after he was discharged, but not at the time of his out processing.  The letter does not mention applying for benefits in 1991. 

At a September 1999 Board hearing the Veteran agreed that in 1991 he had not filed a written claim as he had in 1997, but argued that in his seeking medical treatment at the VA within several months of his separation from service he had filed an informal claim.

In a September 2001 statement the Veteran stated that he met with a VA counselor in the winter of 1991 who aided him in obtaining health care and also was supposed to start processing his service connection claims.  To that end, the counselor asked for letters from doctors, and the Veteran noted he provided one in 1993, four in 1995, and one in 1996.  The Veteran also submitted three letters from the VA with respect to health care dated in 1991.

A review of the Veteran's claims file shows letters faxed to the VA from the Veteran's private doctors in 1995 and 1996.  One, addressed to the VA, contends that the Veteran's injury right ulnar nerve injury is "military-related."  Another, addressed to "to whom it may concern" states that "it is not my position to request veteran's benefits except to state that his nasal condition is significant...."

In a November 2001 statement the Veteran's mother stated that she drove the Veteran to see a VA counselor in the winter and spring of 1991 at which time the counselor completed paperwork for claiming service connection benefits, education benefits, and medical and dental entitlements.

The Board does not doubt the statements of the Veteran and his mother that within a year of his separation from service he first made contact with the VA.  The record reflects that he began receiving VA medical services at that time.  However, there is no documentation in the record showing that the Veteran filed a claim for disability compensation benefits at that time.  While the Board is sympathetic to the appellant's claim, he has offered no clear evidence that this claim was ever actually filed with any VA office prior to 1997.  The Court has applied a presumption of regularity to all manner of VA processes and procedures. See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity. See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran's statements throughout the years suggest some changing recollection of his initial meeting with the VA counselor in the very important respect of whether a written claim for benefits was actually filed or whether, perhaps, compensation benefits were merely discussed.  The Veteran's claims file reflects that the Veteran was collecting and possibly submitting medical documentation supporting service connection for a right ulnar nerve injury and a nasal condition prior to his 1997 formal claim.  However, the evidence simply does not support that he filed a claim with the VA for a lung condition prior to January 28, 1997.

Therefore, January 28, 1997, but no earlier, is the proper effective date for service connection for right lung benign granuloma.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Entitlement to an effective date for service connection prior to January 7, 2002 for loss of smell and taste.

In a September 2015 rating decision the RO granted service connection for loss of smell and loss of taste, noting that the August 2015 VA examiner found that the conditions were due to the Veteran's service-connected chronic ethmoid sinusitis (originally rated by the RO as deflection of the nasal septum).  In a September 2016 rating decision the RO granted an effective date of January 7, 2002 for service connection of loss of smell and taste, identifying that date as the date on which the Veteran filed his claim for those conditions.

The Board notes that the Veteran did specifically identify loss of smell and taste on a January 7, 2002 list of conditions for which he believed service connection should be granted.  However, a review of the Veteran's claims file shows that on August 22, 2000 the VA received correspondence from the Veteran in which he argued that he was entitled to a rating in excess of 10 percent for his nasal condition, which he stated was more than a simple deviated septum.  Although the Veteran did not specifically identify loss of smell and taste at that time, he argued that the symptoms of his nasal condition warranted a higher rating.

Therefore, as the evidence reflects that the Veteran's service-connected conditions of loss of smell and loss of taste are due to the Veteran's nasal condition, for which he filed an increased rating claim on August 22, 2000, that date is the proper effective date for service connection for both loss of smell and loss of taste.

The Veteran has argued that he is actually entitled to an effective date of the day after his separation from service based on a claim he contends he filed in 1991 but was lost by the VA, as discussed above.  However, here the grant of service connection for loss of taste and loss of smell was made as part of an increased rating claim for the underlying disability that caused those conditions.

The Veteran was originally granted service connection for deflection of the nasal septum in an August 1997 rating decision.  The Veteran appealed the effective date of the grant of service connection as well as the initial rating granted.  The Board denied both an earlier effective date and an increased initial rating in a January 2000 decision.  The Veteran did not appeal the Board decision to CAVC; and therefore, it became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

Thus, the Veteran's August 22, 2000 statement in which he stated that he disagreed with the Board's decision and argued he is entitled to a higher rating, may only be taken as an increased rating claim.  The effective date for claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Therefore, the Board finds that the proper effective date for service connection for loss of taste and smell is August 22, 2000, the date his claim for an increased rating for his nasal condition was received.

Entitlement to an effective date for service connection prior to January 7, 2002 for papilloma of the eyelids.

On January 7, 2002 the VA received a list of conditions from the Veteran that he contended should be service-connected.  Included on that list was papilloma of the eyelid.  A review of the record does not reveal any earlier claim for service connection for this condition.

The Board acknowledges the Veteran's contention that service connection for the condition should be granted effective the day after his separation from service.  However, the evidence does not reflect that the Veteran filed a claim for service connection for papilloma of the eyelids within a year of his separation from service.  The first claim for the condition that the Board is able to locate within the Veteran's claims file is from January 7, 2002.  Therefore, the Board finds that that is the proper effective date for service connection.

Entitlement to an effective date for service connection prior to August 8, 2003 for lumbago with degenerative disc disease of the lumbar spine.

As noted by the Board in its July 2007 decision, in his testimony to the Board on August 8, 2003, the Veteran raised the issue of entitlement to service connection for a back disability.  A review of the record does not reveal any earlier claim for service connection for this condition.

The Board acknowledges the Veteran's contention that service connection for the condition should be granted effective the day after his separation from service.  However, the evidence does not reflect that the Veteran filed a claim for service connection for a back disability within a year of his separation from service.  The first claim for the condition that the Board is able to locate within the Veteran's claims file is from August 8, 2003.  Therefore, the Board finds that that is the proper effective date for service connection.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   The claims for earlier effective dates for service connection  arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2016, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the January 2017 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

The Board notes that the issues here are of entitlement to earlier effective dates for service connection and do not involve any medical questions.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

An effective date of January 28, 1997, but no earlier, for service connection for right lung benign granuloma is granted

An effective date of August 22, 2000, but no earlier, for service connection for loss of taste is granted

An effective date of August 22, 2000, but no earlier, for service connection for loss of smell is granted

An effective date prior to January 7, 2002 for service connection for papilloma of the eyelids is denied

An effective date prior to August 8, 2003 for service connection for lumbago with degenerative disc disease of the lumbar spine is denied.


REMAND

Although the Board regrets the additional delay, a remand is required as to the following issues.  

Headaches
 
The Veteran testified that his headaches began in service.  He reported that he has experienced two different kinds of headaches, one that starts in the front and radiates back into the head and one that radiates from the neck.

Service treatment records include an April 1982 record in which the Veteran reported that he gets frontal headaches almost every evening.  He was diagnosed with having headaches probably secondary to anxiety and tension.

Other service treatment records include reports of headaches related to upper respiratory infections.  Those include a September 1981 service treatment record in which the Veteran reported a sore throat along with a headache.  A February 1983 service treatment records reflects that the Veteran reported frontal headaches off and on and was diagnosed with an upper respiratory infection.  He was again diagnosed with an upper respiratory infection in August 1984 after complaining of headaches, congestion, and sore throat and in November 1986 after complaining of a headache and runny nose.

A 2011 letter from a private doctor who examined the Veteran states that the Veteran currently has headaches as a result of his sinusitis.

The Board finds that a VA headache examination is warranted to obtain an opinion as to the etiology of any current headache disorder.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Carpal Tunnel Syndrome

As noted in the introduction of this decision, the Veteran also has a pending appeal as to the issue of entitlement to service connection for a right ulnar nerve injury.  The Board reopened and remanded that claim in an October 2005 decision and the RO issues a supplemental statement of the case in April 2011.  However, the issue has not been recertified to the Board, suggesting that the RO is continuing to develop it.  

In July 2007 the RO issued a rating decision, in part, denying service connection for carpal tunnel syndrome and a left elbow disability.  In July 2008 the Veteran filed a notice of disagreement with the denial of both conditions.  In September 2015 the RO issued a statement of the case, framing the issue as entitlement to service connection for bilateral carpal tunnel syndrome, to include a left elbow disability.

The record reflects that in August 2015 the Veteran was afforded a VA peripheral nerves examination at which a diagnosis of bilateral carpal tunnel syndrome was noted, with only the ulnar nerve indicated as being affected.

Thus, the evidence suggests that the two claims may actually be intertwined.  As such, the Board finds that the issue of service connection for bilateral carpal tunnel syndrome, to include a left elbow disability, should be remanded to allow for the RO to complete processing of the possibly related claim for entitlement to service connection for a right ulnar nerve injury.  The Board believes such remand is necessary to prevent potentially conflicting rulings between the Board and the RO.  Once the RO has completed development of the issue of entitlement to service connection for a right ulnar nerve injury, it should be recertified to the Board along with the remanded issue of entitlement to service connection for bilateral carpal tunnel syndrome, to include a left elbow disability.

Left Ankle

The Veteran contends he is entitled to a rating in excess of 10 percent for chronic left ankle instability.

The Court recently held that to be adequate a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  That sentence directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Here, the Veteran was afforded a VA examination in August 2015; however, that examination did not include all required range of motion testing.  Therefore, a remand is required to afford the Veteran a new VA examination of his left ankle.

The examiner should specifically also consider whether the Veteran has a fracture of his fibula and/or leg length discrepancy that are a part of his service-connected left ankle instability.  At his January 2017 Board hearing the Veteran testified that both conditions were shown on a private CT scan.

Deviation of Nasal Septum/Chronic Ethmoid Sinusitis

The Board finds that the issue of entitlement to an effective date prior to January 7, 2002 for the grant of a 50 percent rating for chronic ethmoid sinusitis is inextricably intertwined with another issue currently still at the RO.  Therefore, the Board is remanding the claim to allow the RO to complete processing of both issues.

The record reflects that in February 2002 the RO denied the Veteran's claim for an increased rating in excess of 10 percent for deflection of the nasal septum.  The Veteran appealed the denial to the Board, which remanded the claim in October 2005 to afford the Veteran a VA examination of his condition.  That examination was conducted in August 2007, and an SSOC was issued in April 2011.  The issue has not been recertified to the Board.

Then, in a September 2015 rating decision the RO granted a 50 percent rating effective October 12, 2005 for chronic ethmoid sinusitis, indicating the rating represented an increase for the condition that had been previous rated at 10 percent under the criteria for deflection of the nasal septum.  In a September 2016 rating decision the RO granted an effective date of January 7, 2002 for the 50 percent rating.

Thus, the claim for an earlier effective date for the 50 percent rating assigned under the criteria for chronic ethmoid sinusitis is inextricably intertwined with the increased rating claim for deflection of the nasal septum that was previously appealed by the Veteran and has not reached final adjudication.  In fact, it is essentially part of the increased rating claim on appeal and still before the RO.  Therefore, the Board is remanding the issue to allow the RO to complete processing of the entire increased rating claim.

Right Lung Benign Granuloma

The Veteran contends he is entitled to a rating in excess of 60 percent for right lung benign granuloma.  The record reflects that the Veteran underwent VA examinations of his condition in August 2007, June 2010, and February 2015.

The VA examiner who conducted the February 2015 VA examination noted the Veteran did not report any pulmonary symptoms related to his right lung benign granuloma and his upper airway symptoms are related to sleep apnea and his upper respiratory symptoms related to allergic rhinitis.  The examiner indicated that the Veteran's pulmonary function test results do not reflect the Veteran's current pulmonary function.  The examiner also later indicated that the FVC test result most accurately reflects the Veteran's current pulmonary function.  Finally, the examiner stated that the  pulmonary function testing was suboptimal due to poor effort and cannot be relied upon for diagnostic purposes.  The examiner offered no further explanation for any opinion rendered.

As the rating schedule does not consider FVC test results alone and it is unclear whether the FEV-1 or FEV-1/FVC test results are reliable for rating purposes, the Board finds a new VA examination to evaluate the current nature and severity of the Veteran's right lung benign granuloma is needed.

TDIU

In its October 2005 decision the Board referred a claim for individual unemployability; however it does not appear it has been adjudicated by the RO.  In a September 2016 rating decision the RO stated that the Veteran's claim for individual unemployability "can be seen as intertwined with this appeal."  The RO sent a development letter in September 2016 informing the Veteran of the eligibility criteria for TDIU and providing a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a January 2002 statement the Veteran contended that he was out of work as a result of his service-connected lung disability.  Thus, the Board finds that the issue of TDIU has been raised.

However, the claim of entitlement to TDIU is inextricably intertwined with the issues being remanded herein as the outcomes of those claims may affect his eligibility for TDIU, and it appears the RO is continuing to develop the issue.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA headache examination.  The examiner should diagnose any current headache disability and opine as to whether the condition onset in service, is related to service, or is secondary to any service-connected disability, to include chronic ethmoid sinusitis.  A full rational should be provided for all opinions rendered.

2. Complete development of the appealed issue of entitlement to service connection for a right ulnar injury, and, if not granted, certify to the Board at the same time as the issue of entitlement to service connection for bilateral carpal tunnel syndrome, to include a left elbow injury.

3. Arrange for the Veteran to undergo a VA ankle examination.  Range of motion for the applicable joints should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  The examiner should also specifically address whether the Veteran has a fracture of his fibula and/or leg length discrepancy that are a part of his service-connected left ankle instability

4. Complete development of the appealed issue of entitlement to an increased rating claim for deflection of the nasal septum, and, if not granted, certify to the Board at the same time as the issue for an earlier effective date for the 50 percent rating assigned for chronic ethmoid sinusitis. 

5. Arrange for the Veteran to undergo a VA examination to assess the current nature and severity of his right lung benign granuloma.

6. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


